             Case 1:20-cr-00188-JSR Document 63 Filed 06/26/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                                 )

                                                          )

              vs.                                         )   Case No.: 20-cr-188 (JSR)

HAMID AKHAVAN AND RUBEN WEIGAND,                          )

                      Defendants.                         )


  NOTICE OF DEFENDANT RUBEN WEIGAND’S MOTION TO COMPEL DISCOVERY

       PLEASE TAKE NOTICE that the undersigned counsel, on behalf of defendant Ruben Weigand,

move this Court, pursuant to Federal Rule of Criminal Procedure 16, Brady v. Maryland, 373 U.S. 83

(1963), and this Court’s Individual Rules of Practice, for an order compelling discovery. Oral argument

on this motion is scheduled for July 27, 2020 at 11 AM.

Dated: New York, New York                      Respectfully submitted,
       June 26, 2020
                                               DECHERT LLP

                                               By: /s/ Andrew J. Levander
                                               Andrew J. Levander
                                               Michael J. Gilbert
                                               Shriram Harid
Michael H. Artan                               Steven Pellechi
Michael H. Artan, Lawyer, A Professional       Three Bryant Park
Corporation                                    1095 Avenue of the Americas
1 Wilshire Boulevard, Suite 2200               New York, New York 10036-6797
Los Angeles, CA 90071                          Andrew.levander@dechert.com
michaelartan@yahoo.com                         Michael.gilbert@dechert.com
                                               Shriram.harid@dechert.com



                                               Attorneys for Defendant
                                               Ruben Weigand
             Case 1:20-cr-00188-JSR Document 63 Filed 06/26/20 Page 2 of 2


                                    CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on the 26th day of June, 2020, I electronically filed this

Memorandum of Law in Support of Defendant Ruben Weigand’s Motion to Compel Discovery, along

with the accompanying Notice of Motion, using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.



                                               /s/
                                               Andrew J. Levander

                                               Attorney for Defendant Ruben Weigand




                                                     2
